Case 2:20-cv-02596-PSG-JEM Document 1 Filed 03/19/20 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
 4      Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
 5      (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
 6
        Attorneys for Plaintiff
 7
 8
 9                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
        Orlando Garcia,                           Case No.
12
                  Plaintiff,
13                                                Complaint For Damages And
          v.                                      Injunctive Relief For Violations
14                                                Of: American’s With Disabilities
        Wayla Inc, a California                   Act; Unruh Civil Rights Act
15      Corporation; and Does 1-10,

16                Defendants.

17
18          Plaintiff Orlando Garcia complains of Wayla Inc, a California
19    Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
20
21
        PARTIES:
22
        1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23
      level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
24
      dexterity issues. He uses a wheelchair for mobility.
25
        2. Defendant Wayla Inc owned Chim! located at or about 910 Union
26
      Street, Pasadena, California, in February 2020.
27
        3. Defendant Wayla Inc owns Chim! (“Restaurant”) located at or about
28


                                             1

      Complaint
Case 2:20-cv-02596-PSG-JEM Document 1 Filed 03/19/20 Page 2 of 7 Page ID #:2




 1    910 Union Street, Pasadena, California, currently.
 2      4. Plaintiff does not know the true names of Defendants, their business
 3    capacities, their ownership connection to the property and business, or their
 4    relative responsibilities in causing the access violations herein complained of,
 5    and alleges a joint venture and common enterprise by all such Defendants.
 6    Plaintiff is informed and believes that each of the Defendants herein,
 7    including Does 1 through 10, inclusive, is responsible in some capacity for the
 8    events herein alleged, or is a necessary party for obtaining appropriate relief.
 9    Plaintiff will seek leave to amend when the true names, capacities,
10    connections, and responsibilities of the Defendants and Does 1 through 10,
11    inclusive, are ascertained.
12
13      JURISDICTION & VENUE:
14      5. The Court has subject matter jurisdiction over the action pursuant to 28
15    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
18    of action, arising from the same nucleus of operative facts and arising out of
19    the same transactions, is also brought under California’s Unruh Civil Rights
20    Act, which act expressly incorporates the Americans with Disabilities Act.
21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22    founded on the fact that the real property which is the subject of this action is
23    located in this district and that Plaintiff's cause of action arose in this district.
24
25      FACTUAL ALLEGATIONS:
26      8. Plaintiff went to the Restaurant in February 2020 with the intention to
27    avail himself of its goods, motivated in part to determine if the defendants
28    comply with the disability access laws.


                                                2

      Complaint
Case 2:20-cv-02596-PSG-JEM Document 1 Filed 03/19/20 Page 3 of 7 Page ID #:3




 1      9. The Restaurant is facility open to the public, a place of public
 2    accommodation, and a business establishment.
 3      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 4    to provide wheelchair accessible dining surfaces in conformance with the ADA
 5    Standards as it relates to wheelchair users like the plaintiff.
 6      11. On information and belief, the defendants currently fail to provide
 7    wheelchair accessible dining surfaces.
 8      12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 9    personally encountered these barriers.
10      13. As a wheelchair user, the plaintiff benefits from and is entitled to use
11    wheelchair accessible facilities. By failing to provide accessible facilities, the
12    defendants denied the plaintiff full and equal access.
13      14. The failure to provide accessible facilities created difficulty and
14    discomfort for the Plaintiff.
15      15. Even though the plaintiff did not confront the barriers, on information
16    and belief the defendants currently fail to provide wheelchair accessible paths
17    of travel at the Restaurant. Plaintiff seeks to have these barriers removed as
18    they relate to and impact his disability.
19      16. The defendants have failed to maintain in working and useable
20    conditions those features required to provide ready access to persons with
21    disabilities.
22      17. The barriers identified above are easily removed without much
23    difficulty or expense. They are the types of barriers identified by the
24    Department of Justice as presumably readily achievable to remove and, in fact,
25    these barriers are readily achievable to remove. Moreover, there are numerous
26    alternative accommodations that could be made to provide a greater level of
27    access if complete removal were not achievable.
28      18. Plaintiff will return to the Restaurant to avail himself of its goods and to


                                               3

      Complaint
Case 2:20-cv-02596-PSG-JEM Document 1 Filed 03/19/20 Page 4 of 7 Page ID #:4




 1    determine compliance with the disability access laws once it is represented to
 2    him that the Restaurant and its facilities are accessible. Plaintiff is currently
 3    deterred from doing so because of his knowledge of the existing barriers and
 4    his uncertainty about the existence of yet other barriers on the site. If the
 5    barriers are not removed, the plaintiff will face unlawful and discriminatory
 6    barriers again.
 7      19. Given the obvious and blatant nature of the barriers and violations
 8    alleged herein, the plaintiff alleges, on information and belief, that there are
 9    other violations and barriers on the site that relate to his disability. Plaintiff will
10    amend the complaint, to provide proper notice regarding the scope of this
11    lawsuit, once he conducts a site inspection. However, please be on notice that
12    the plaintiff seeks to have all barriers related to his disability remedied. See
13    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
14    encounters one barrier at a site, he can sue to have all barriers that relate to his
15    disability removed regardless of whether he personally encountered them).
16
17    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19    Defendants.) (42 U.S.C. section 12101, et seq.)
20      20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21    again herein, the allegations contained in all prior paragraphs of this
22    complaint.
23      21. Under the ADA, it is an act of discrimination to fail to ensure that the
24    privileges, advantages, accommodations, facilities, goods and services of any
25    place of public accommodation is offered on a full and equal basis by anyone
26    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
27    § 12182(a). Discrimination is defined, inter alia, as follows:
28              a. A failure to make reasonable modifications in policies, practices,


                                                4

      Complaint
Case 2:20-cv-02596-PSG-JEM Document 1 Filed 03/19/20 Page 5 of 7 Page ID #:5




 1                 or procedures, when such modifications are necessary to afford
 2                 goods,    services,    facilities,   privileges,   advantages,     or
 3                 accommodations to individuals with disabilities, unless the
 4                 accommodation would work a fundamental alteration of those
 5                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6             b. A failure to remove architectural barriers where such removal is
 7                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 8                 defined by reference to the ADA Standards.
 9             c. A failure to make alterations in such a manner that, to the
10                 maximum extent feasible, the altered portions of the facility are
11                 readily accessible to and usable by individuals with disabilities,
12                 including individuals who use wheelchairs or to ensure that, to the
13                 maximum extent feasible, the path of travel to the altered area and
14                 the bathrooms, telephones, and drinking fountains serving the
15                 altered area, are readily accessible to and usable by individuals
16                 with disabilities. 42 U.S.C. § 12183(a)(2).
17      22. When a business provides facilities such as dining surfaces, it must
18    provide accessible dining surfaces.
19      23. Here, accessible dining surfaces have not been provided.
20      24. When a business provides paths of travel, it must provide accessible
21    paths of travel.
22      25. Here, accessible paths of travel have not been provided.
23      26. The Safe Harbor provisions of the 2010 Standards are not applicable
24    here because the conditions challenged in this lawsuit do not comply with the
25    1991 Standards.
26      27. A public accommodation must maintain in operable working condition
27    those features of its facilities and equipment that are required to be readily
28    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                              5

      Complaint
Case 2:20-cv-02596-PSG-JEM Document 1 Filed 03/19/20 Page 6 of 7 Page ID #:6




 1       28. Here, the failure to ensure that the accessible facilities were available
 2    and ready to be used by the plaintiff is a violation of the law.
 3
 4
 5
 6    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 7    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 8    Code § 51-53.)
 9       29. Plaintiff repleads and incorporates by reference, as if fully set forth
10    again herein, the allegations contained in all prior paragraphs of this
11    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12    that persons with disabilities are entitled to full and equal accommodations,
13    advantages, facilities, privileges, or services in all business establishment of
14    every kind whatsoever within the jurisdiction of the State of California. Cal.
15    Civ. Code §51(b).
16       30. The Unruh Act provides that a violation of the ADA is a violation of the
17    Unruh Act. Cal. Civ. Code, § 51(f).
18       31. Defendants’ acts and omissions, as herein alleged, have violated the
19    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20    rights to full and equal use of the accommodations, advantages, facilities,
21    privileges, or services offered.
22       32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23    discomfort or embarrassment for the plaintiff, the defendants are also each
24    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25    (c).)
26
27            PRAYER:
28


                                               6

      Complaint
Case 2:20-cv-02596-PSG-JEM Document 1 Filed 03/19/20 Page 7 of 7 Page ID #:7




 1           Wherefore, Plaintiff prays that this Court award damages and provide
 2    relief as follows:
 3        1. For injunctive relief, compelling Defendants to comply with the
 4    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 5    plaintiff is not invoking section 55 of the California Civil Code and is not
 6    seeking injunctive relief under the Disabled Persons Act at all.
 7        2. Damages under the Unruh Civil Rights Act, which provides for actual
 8    damages and a statutory minimum of $4,000 for each offense.
 9        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
10    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
11
      Dated: March 10, 2020                   CENTER FOR DISABILITY ACCESS
12
13
                                              By:
14
                                              ______________________________
15
                                              Russell Handy, Esq.
16                                            Attorney for plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
